Citation Nr: 0408671	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  99-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for postoperative residuals 
of an inflammatory pseudotumor of the right lung, to include 
as secondary to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1965 to June 
1969, followed by an unverified period of service in the 
Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the veteran's claim 
of entitlement to service connection for a lung tumor, then 
characterized as lung cancer.  The claimed disability was 
subsequently recharacterized as reflected above.  

In August 2001 the veteran testified at a hearing before the 
undersigned Veterans Law Judge, who is the Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The 
veteran also testified before a hearing officer at the RO in 
September 2003.  Transcripts of both hearings have been 
associated with the claims folders.  

The veteran's case was remanded to the RO in November 2001 
for additional development.  It was returned to the Board in 
December 2003 for further appellate consideration.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The inflammatory pseudotumor removed in 1998 was not 
etiologically related to service or to the veteran's service-
connected bronchial asthma.

3.  The veteran has no current postoperative residuals of an 
inflammatory pseudotumor of the right lung  and objective 
indications of a chronic disability as a result of the 
inflammatory pseudotumor are not shown.


CONCLUSION OF LAW

An inflammatory pseudotumor and the residuals thereof were 
not incurred in or aggravated by active duty, nor are they 
proximately due to or the result of the veteran's service-
connected bronchial asthma.   38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show no evidence of 
masses or lesions in the veteran's lungs.  The veteran was 
diagnosed with bronchial asthma in service and prescribed 
appropriate medications for that disease.

A March 1970 VA outpatient treatment note indicates that the 
veteran had suffered an asthma attack.  The diagnosis was 
asthmatic bronchitis.  In December 1972 the veteran 
complained of lung congestion and wheezing at night.  The 
diagnosis was asthmatic bronchitis.

On VA examination in May 1974 the veteran indicated that he 
had colds and wheezing as well as difficulty breathing.  
Bronchial asthma and vasomotor rhinitis were diagnosed.

In March 1976, pulmonary function tests indicated obstructive 
pathophysiology accounting for a poor maximum ventilatory 
volume, which was responsive to a significant degree of 
bronchodilator.  The examiner indicated that the veteran 
should stop smoking.  The diagnoses were allergic rhinitis 
and chronic obstructive pulmonary disease.

A December 1978 VA examination resulted in diagnoses of 
chronic vasomotor rhinitis and bronchial asthma, non 
allergic.  

VA outpatient records show that a right upper lung mass was 
discovered in May 1998.  

Records from Elliot Hospital indicate that biopsies were 
performed in June 1998.  They revealed abnormal cells.  A CT 
was consistent with lung carcinoma.  Bronchoscopy, 
mediastinoscopy and right upper lobectomy were scheduled.

In July 1998 the veteran informed the RO that he was 
scheduled to have surgery at Elliot Hospital to remove the 
mass in his right lung.  

Right thoracotomy and segmental resection was performed in 
July 1998.  Post surgically, the veteran was noted to be 
doing very well.  The surgeon noted that the right upper lobe 
nodule had been assessed as an inflammatory tumor.  The 
veteran had no postoperative complications and his lungs were 
clear.  

A VA examination was conducted in September 1998.  The 
veteran reported a 30 year history of smoking cigarettes but 
indicated that he had quit in May 1998.  He noted that he had 
been hospitalized four times with pneumonia during his 
military service.  The examiner noted the veteran's recent 
surgery to remove the inflammatory pseudotumor.  On 
examination there was no evidence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  There 
were no rales.  The chest was slightly emphysematous.  
Diagnoses were moderate obstructive airway disease, bronchial 
asthma, status post thoracotomy and removal of inflammatory 
pseudotumor, right upper lobe.  

In his February 1999 substantive appeal the veteran argued 
that his service connected asthma had caused secondary 
symptoms such as the benign tumor.

A July 1999 VA X-ray report indicates a history of 
thoracotomy for inflammatory pseudotumor.  There was a 
suggestion of sutures in the right hilum, in keeping with the 
history of thoracotomy.  The lung fields were clear, and the 
heart was within normal limits.

In September 1999 the veteran submitted product information 
on Albuterol which indicated that a two-year study had shown 
a significant dose related increased in the incidence of 
benign leiomyomas of the mesovarium.  In an associated 
statement the veteran argued that his tumor was related to 
his use of Albuterol.

On VA examination in October 1999 the veteran was noted to 
use various medications for his asthma, to include Albuterol.  
The examiner opined that it was practically impossible that 
the use of Albuterol had caused the pseudotumor.  He noted 
that the research reference submitted by the veteran was 
performed in rats and included very high doses, and had no 
correlation with humans.  He further noted that the problems 
caused in rats were not the same as the pseudotumor that was 
discovered in the veteran's lung.

At his August 2001 hearing, the veteran related that he had 
been exposed to herbicides and diesel fuel during his time in 
Vietnam.  He testified that he developed bronchial conditions 
during that time.  He opined that he had residual shortness 
of breath from the thoracotomy.  He stated that the cause of 
his tumor was unknown.  

On VA examination in July 2002, the examiner noted that the 
veteran was found to have a right upper lobe nodule in 1998.  
He stated that the etiology of the pseudotumor was unknown.  
He noted that some individuals believed that there may be a 
relationship between such lesions and episodes of pneumonia.  
He pointed out, however, that there was no definitive 
evidence of pneumonia in service.  He stated that he knew of 
no relationship between asthma and inflammatory pseudotumor 
and no relationship between inhaled bronchodilators and such 
tumors.  The examiner concluded that the veteran suffered 
from a moderately severe asthma with an incidental 
pseudotumor which caused no further disability.  He 
emphasized that there was no relationship between the 
pseudotumor and the veteran's service connected disability.

The same examiner provided additional comment in November 
2002.  He stated that he could not relate the pseudotumor to 
anything in the service.  He emphasized that the etiology of 
the tumor was unknown.  He concluded that there was no  
current disability attributable to the postoperative 
residuals of the right upper lobe pseudotumor.

In January 2003 the veteran submitted voluminous records 
apparently obtained from the Internet.  Such records 
discussed asbestos, diesel fuels and Gulf War risk studies.  
The veteran also submitted duplicate copies of his service 
medical records and private treatment records.

At his hearing before the RO hearing officer in September 
2003, the veteran argued that he worked in the motor pool 
during service and that he was exposed to substances that had 
caused the pseudotumor.  He maintained that exposure to 
diesel fuel had caused his nonmalignant tumor.

II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In the present case, regarding the 
issue of service connection for postoperative residuals of an 
inflammatory pseudotumor of the right lung, a substantially 
complete application was received in July 1998.  Thereafter, 
an August 1998 rating decision denied the claim.  

Only after that rating action was promulgated did the AOJ, in 
November 2000, February 2002 and January 2003, provide notice 
to the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as the information 
and evidence that must be submitted by the claimant, the 
information and evidence that would be obtained by VA, and 
the need for the claimant to submit any evidence in his or 
her possession that pertained to the claim.  

The Board also observes that the appellant was advised, via a 
November 1999 Statement of the Case as well as Supplemental 
Statements of the Case dated in September 2002, April 2003 
and October 2003, of the information and evidence necessary 
to substantiate his claim.  

The November 2000 letter advised the veteran of the change in 
law and outlined the evidence and information necessary to 
substantiate his claim.  It informed the veteran of the 
evidence that had been requested on his behalf and the 
evidence that was outstanding.  The February 2002 letter 
requested that the veteran identify all providers from whom 
he had received treatment for respiratory disorders since 
September 2000.  The January 2003 letter also advised the 
veteran of the evidence and information necessary to 
substantiate his claim and asked him to identify further 
evidence in support of his claim.

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2000, 
February 2002 and January 2003 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal at 
this time would not be prejudicial error to the claimant.  

III.  Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

On review of the evidence of record, the Board concludes that 
service connection for postoperative residuals of an 
inflammatory pseudotumor of the right lung is not warranted.  
In this regard, the Board notes that there is no evidence of 
such tumor in the service medical records.  While the veteran 
was diagnosed with bronchial asthma in service and is 
currently service connected for such disability, the July 
2002 examiner clearly stated that the pseudotumor was not 
related to the veteran's asthma.  In November 2002 the same 
examiner indicated that he could not relate the pseudotumor 
to anything in service.  Moreover, VA records show that the 
veteran currently has no current disability attributable to 
postoperative residuals of the right upper lobe pseudotumor.  

The evidence of a nexus between the pseudotumor and the 
veteran's military service is limited to the veteran's own 
statements and those of his representative.  While the 
veteran is competent to attest to matters susceptible to lay 
observation, he is not competent to provide an opinion 
concerning matters requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   Therefore, the 
veteran's lay opinion concerning the claimed disability is of 
no evidentiary value.

Accordingly, the veteran's claim must fail because the 
preponderance of the evidence establishes that there is no 
relationship between the pseudotumor and the service-
connected asthma or any incident of service. 


ORDER

Entitlement to service connection for postoperative residuals 
of an inflammatory pseudotumor of the right lung, to include 
as secondary to service-connected bronchial asthma, is 
denied.




	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



